DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 21 is objected to because of the following informalities: in the last line, “is ranging” should apparently read --ranges--.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities: in the last line, the brackets at the beginning and end of the list should apparently be deleted; and “cortex entorhinal” should apparently read --entorhinal cortex--.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one stimulation device and an electronic system in claim 18; a visual stimulation device in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the bio-signals" in line 10.  It is not clear which bio-signals are referred to here, as there are multiple devices (first and second devices) that can each comprise multiple active electrodes and multiple reference electrodes, each electrode receiving a bio-signal.  Furthermore, the previous recitation regarding bio-signals states that the electrodes “receive” the bio-signals, while this recitation recites “the bio-signals measured” from the electrodes, so there is also insufficient antecedent basis for this limitation.
Claim 18 also recites the limitation "the electrodes" in line 11.  It is not clear which electrodes are referred to here, as there are multiple devices (first and second devices) that can each comprise multiple active electrodes and multiple reference electrodes.
Claim 18 also recites the limitation "the stimulation device" in line 12 and in line 13.  It is not clear which stimulation device is referred to here, as there can be multiple stimulation devices (“at least one stimulation device”).  It is noted that claims 19, 21-25, 27-29 also recite this limitation and may need to be amended in kind.
Claim 26 recites the limitation "the brain rhythm" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 33 recites the limitation "the bio-signal" in lines 1-2.  It is not clear which bio-signal is referred to here, as claim 18 recites numerous bio-signals.
Claim 34 recites the limitation "the at least one in-ear active electrode" in lines 1-2.  It is not clear which electrode is referred to here, as each of the first and second devices comprises such electrodes.
Claim 34 also recites the limitation "the brain" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-34 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 18, 19, 21-23, 25-29, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunner (U.S. Pub. No. 2015/0164361 A1).
Regarding claim 18, Lunner discloses an in-ear binaural stimulation system (Abstract; Figs. 1, 3; [0036]) comprising a first device 10 configured to be worn at least partially in a first ear canal of a subject and a second device 10a configured to be worn at least partially in a second ear canal of the subject ([0036]; [0080]), wherein each of the first device and the second device comprises: at least one in-ear active electrode 12/14/60/62/64 configured to receive a bio-signal and at least one in-ear reference 12/14/60/62/64 electrode configured to receive a bio-signal ([0064]-[0065]; [0080]), at least one stimulation device 18 configured for emitting at least one electrical or sensory stimulus ([0011]; [0052]; [0065]), and wherein the in-ear binaural stimulation system further comprises an electronic system 58 configured to detect at least one bio-signal pattern from the bio-signals measured from the electrodes ([0013]; [0018]; [0032]; [0080]; [0087]) and to trigger, in response to the detection of the at least one bio-signal pattern, a generation of at least one stimulus from the stimulation device of the first device and a generation of at least one stimulus from the stimulation device of the second device ([0009]; [0011]; [0016]; [0042]-[0043]; [0065]).
Regarding claim 19, Lunner discloses that the at least one stimulus generated from the stimulation device of the first device and the at least one stimulus generated from the stimulation device of the second device are temporally separated by an interaural time delay ([0017]; [0046]; [0094]; e.g., between the first stimulus and the second stimulus of a sequence).

Regarding claim 22, Lunner discloses that the electronic system is configured to trigger a generation of a sequence of at least two stimuli from the stimulation device of the first device and a generation of a sequence of at least two stimuli from the stimulation device of the second device ([0017]; [0046]; [0094]).
Regarding claim 23, Lunner discloses that the electronic system is configured so that the interaural time delay between a stimulus generated from the stimulation device of the first device and a corresponding stimulus generated from the stimulation device of the second device varies during a sequence of at least two stimuli ([0017]-[0018]; [0046]; [0094]; e.g., there is one delay between a first stimulus and a second stimulus, then another, different delay during a detection pause before a third stimulus, and back to the original delay between the third stimulus and a fourth stimulus; further, the delay is adaptive, so it can be different between the first and second stimuli and the third and fourth stimuli).
Regarding claim 25, Lunner discloses that the stimulation device of the first device and/or the second device is an in-ear stimulation device (Fig. 3; [0064]; [0080]).
Regarding claim 26, Lunner discloses that the electronic system is configured to detect a bio-signal pattern during a specific stage of the brain rhythm; said stage being preferably during sleep ([0012]-[0013]).

Regarding claim 28, Lunner discloses that the electronic system is configured to trigger a generation of a sequence of at least one stimulus from the stimulation device of the first device and a generation of a sequence of at least one stimulus from the stimulation device of the second device until the end of a sleep cycle ([0013]; [0017]; [0032]; [0046]; [0094]).
Regarding claim 29, Lunner discloses that the stimulation device of the first device and/or the stimulation device of the second device is an acoustic stimulation device or a vibratory stimulation device ([0011]; [0052]; [0065]).
Regarding claim 31, Lunner discloses that the electronic system comprises an acquisition unit ([0065]), an amplification unit ([0069]), a control unit 16 ([0064]), a processing unit 22 ([0064], a memory 20 ([0064]), and a communication unit ([0079]-[0080]).
Regarding claim 32, Lunner discloses that the electronic system is embedded in the first device and/or the second device ([0080]).
Regarding claim 33, Lunner discloses that the bio-signal is generated by a cerebral electrical activity ([0065]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lunner as applied to claim 18 above, and further in view of Lisy et al. (U.S. No. 9,579,060 B1; hereinafter known as “Lisy”).  Lunner discloses the invention as claimed, see rejection supra, but fails to disclose a visual stimulation device configured to be worn by the subject wherein the electronic system is configured to trigger, in response to the detection of the at least one bio-signal pattern, a generation of at least one visual stimulus from the visual stimulation device.  Lisy discloses a similar system (Abstract) that comprises in-ear electrodes configured to receive bio-signals (col. 1, lines 64-67; col. 4, lines 30-33; col. 51, lines 34-41) that generates at least one stimulus in response to a detected physiological metric that may be related to sleep stage, and further comprises a visual stimulation device configured to be worn by the subject and that generates at least one visual stimulus in response to the detected metric, in order to provide information to the subject (col. 5, lines 34-54; col. 6, line 49 – col. 7, line 9; col. 45, line 28 – col. 46, line 37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunner with a visual stimulation device, as taught by Lisy, in order to provide information to the subject.

Allowable Subject Matter
Claims 20 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 20, none of the prior art of record teaches or reasonably suggests such system with the active electrodes being referenced to electrodes in the opposite ear canal, in conjunction with the previously recited binaural stimulation system.  Regarding claim 24, none of the prior art of record teaches or reasonably suggests generating a sequence of stimuli that alternates between a stimulation device in a first ear and a stimulation device in a second ear, in conjunction with the previously recited binaural stimulation system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THADDEUS B COX/Primary Examiner, Art Unit 3791